DETAILED ACTION
Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 2, 4-13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bethke (US 7,685,971) in view of Mainini et al. (US Patent Publication 2011/0203529).  
	a. Regarding claim 1, Bethke teaches a small dog comfort adapter for use with electronic dog collars having a housing 1 containing means for selectively generating an electrical charge and first and second external electrode connections on a housing inner face, comprising an electrically non-conductive base plate 10; a first electrode 11 coupled to said base plate [A comfort adapter for use with electronic dog collars having a housing containing means for selectively generating an electrical charge and first and second external electrode connections on a housing inner face, comprising an electrically non-conductive base plate; a first electrode mounted on said base plate, said first electrode comprising an electrically conductive first plate, claim 1], said first electrode comprising an electrically conductive first plate 20 and an electrically conductive first contact element 21 projecting from said first plate and in electrical communication with said first plate, a second electrode 12 coupled to said base plate, said second electrode comprising an electrically conductive second plate 24 and an electrically conductive second contact element 25 projecting from said second plate and in electrical communication with said second plate, means for placing said first electrode in electrical communication with said first external electrode connection and means for placing said second electrode in electrical communication with said second external electrode connection; and means for attaching said electrically non-conductive base plate, said first electrode and said second electrode to said housing inner face [means for placing said first electrode in electrical communication with said first external electrode connection and means for placing said second electrode in electrical communication with said second external electrode connection; and means for attaching said base plate, said first electrode and said second electrode to said housing inner face, claim 1].
Bethke does not specifically teach an electrically conductive first filamentary contact element bendable under motions of a body of a dog and and an electrically conductive second filamentary contact element bendable under motions of a body of a dog. Mainini teaches an electrically conductive first filamentary contact element 14 bendable under motions of a body of a dog and and an electrically conductive second filamentary contact element 14 [FIG. 1] bendable under motions of a body of a dog [compliant member 14 is mechanically compliant in that it is resiliently compressible in the direction of the force. Stated differently, the compliant member 14 is resiliently compressible between the animal training device 20 and the animal [0017]] for the purpose of providing a mechanically compliant stimulus delivery probe for delivering an electrical stimulus to an animal that is mechanically secured to an animal training device positioned in physical contact with the animal such that force applied by the animal training device against the stimulus delivery probe is substantially absorbed by the stimulus delivery probe, reducing the localized force realized by the animal to promote safety and comfort for the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter taught by Bethke to include an electrically conductive first filamentary contact element bendable under motions of a body of a dog and and an electrically conductive second filamentary contact element bendable under motions of a body of a dog as taught by Mainini because doing so would have provided a mechanically compliant stimulus delivery probe for delivering an electrical stimulus to an animal that is mechanically secured to an animal training device positioned in physical contact with the animal such that force applied by the animal training device against the stimulus delivery probe is substantially absorbed by the stimulus delivery probe, reducing the localized force realized by the animal to promote safety and comfort for the animal.  
	b. Regarding claim 2, Bethke in view of Mainini teaches (references to Mainini) the small dog comfort adapter of claim 1, wherein said electrically conductive first contact element 14 and said electrically conductive second contact element 14 each comprise a wire frame bent to define a blunt contact surface for contacting a skin of a dog [compliant member 14 is electrically conductive to the extent that it transfers the electrical stimulus generated by the animal training device 20. For example, in one embodiment, the compliant member 14 is constructed of a metallic material [0014]] and two terminals 16 configured to retainably engage said first electrode and said second electrode respectively. 
c. Regarding claim 4, Bethke teaches a small dog comfort adapter for use with electronic dog collars having a housing 1 containing means for selectively generating an electrical charge and first and second external electrode connections on a housing inner face, comprising an electrically non-conductive base plate 10; a first electrode 11 mounted on said base plate [A comfort adapter for use with electronic dog collars having a housing containing means for selectively generating an electrical charge and first and second external electrode connections on a housing inner face, comprising an electrically non-conductive base plate; a first electrode mounted on said base plate, said first electrode comprising an electrically conductive first plate, claim 1], said first electrode comprising an electrically conductive first plate 20 and a plurality of electrically conductive first contact elements upstanding on said first plate and in electrical communication with said first plate and an electrically conductive first contact element 21 projecting from said first plate and in electrical communication with said first plate [said first electrode comprising an electrically conductive first plate and a plurality of electrically conductive first contact elements upstanding on said first plate and in electrical communication with said first plate, claim 1]; a second electrode 12 mounted on said base plate, said second electrode comprising an electrically conductive second plate 24 spaced from said first plate and a plurality of electrically conductive second contact elements 25 upstanding on said second plate and in electrical communication with said second plate and an electrically conductive second contact element projecting from said first plate and in electrical communication with said first plate [a second electrode mounted on said base plate, said second electrode comprising an electrically conductive second plate spaced from said first plate and a plurality of electrically conductive second contact elements upstanding on said second plate and in electrical communication with said second plate, claim 1], means for placing said first electrode in electrical communication with said first external electrode connection and means for placing said second electrode in electrical communication with said second external electrode connection; and means for attaching said base plate, said first electrode and said second electrode to said housing inner face [means for placing said first electrode in electrical communication with said first external electrode connection and means for placing said second electrode in electrical communication with said second external electrode connection; and means for attaching said base plate, said first electrode and said second electrode to said housing inner face, claim 1].
 Bethke does not specifically teach an electrically conductive first filamentary contact element bendable under motions of a body of a dog and an electrically conductive second filamentary contact element bendable under motions of a body of a dog. 
Mainini teaches an electrically conductive first filamentary contact element 14 bendable under motions of a body of a dog and and an electrically conductive second filamentary contact element 14 [FIG. 1] bendable under motions of a body of a dog [compliant member 14 is mechanically compliant in that it is resiliently compressible in the direction of the force. Stated differently, the compliant member 14 is resiliently compressible between the animal training device 20 and the animal [0017]] for the purpose of providing a mechanically compliant stimulus delivery probe for delivering an electrical stimulus to an animal that is mechanically secured to an animal training device positioned in physical contact with the animal such that force applied by the animal training device against the stimulus delivery probe is substantially absorbed by the stimulus delivery probe, reducing the localized force realized by the animal to promote safety and comfort for the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter taught by Bethke to include an electrically conductive first filamentary contact element bendable under motions of a body of a dog and and an electrically conductive second filamentary contact element bendable under motions of a body of a dog as taught by Mainini because doing so would have provided a mechanically compliant stimulus delivery probe for delivering an electrical stimulus to an animal that is mechanically secured to an animal training device positioned in physical contact with the animal such that force applied by the animal training device against the stimulus delivery probe is substantially absorbed by the stimulus delivery probe, reducing the localized force realized by the animal to promote safety and comfort for the animal.  
d. Regarding claim 5, Bethke in view of Mainini teaches (references to Bethke) the small dog comfort adapter of claim 4, base plate 10, first electrode 11, and, second electrode 12. Bethke further teaches a plurality of electrically non-conductive upstanding third contact elements 14 on base plate 10 11 and second electrode 12 [a plurality of electrically non-conductive upstanding third contact elements on said base plate interposed between said first electrode and said second electrode, claim 2].
e. Regarding claim 6, Bethke in view of Mainini teaches the small dog comfort adapter of claim 5. Bethke further teaches the plurality of first contact elements and said plurality of second contact elements each comprise electrically conductive acorn nuts [plurality of first contact elements and said plurality of second contact elements each comprise electrically conductive acorn nuts, claim 3]. 
	f. Regarding claim 7, Bethke in view of Mainini teaches the small dog comfort adapter of claim 6.  Bethke further teaches first and second external electrode connections on said housing inner face comprise first and second threaded recesses, and wherein said means for placing said first electrode and said second electrode in electrical communication with said first and second external electrode connections comprise electrically conductive screws in contact respectively with said first electrode and said second electrode and receivable in said first and second threaded recesses [first and second external electrode connections on said housing inner face comprise first and second threaded recesses, and wherein said means for placing said first electrode and said second electrode in electrical communication with said first and second external electrode connections comprise electrically conductive screws in contact respectively with said first electrode and said second electrode and receivable in said first and second threaded recesse, claim 4].
g. Regarding claim 8, Bethke in view of Mainini teaches the small dog comfort adapter of claim 7. Bethke further teaches the first external electrode connection and second external electrode connection on said housing inner face comprise upstanding first and second threaded posts, and wherein said means for placing said first electrode and said second electrode in electrical communication with said first and second external electrode connections comprise electrically conductive nuts in contact respectively with said first electrode and said second electrode and receivable by said first and second threaded posts [first external electrode connection and second external electrode connection on said housing inner face comprise upstanding first and second threaded posts, and wherein said means for placing said first electrode and said second electrode in electrical communication with said first and second external electrode connections comprise electrically conductive nuts in contact respectively with said first electrode and said second electrode and receivable by said first and second threaded posts, claim 5].
h. Regarding claim 9, Bethke in view of Mainini teaches the small dog comfort adapter of claim 8. Bethke further teaches a plurality of electrically non-conductive upstanding third contact elements on said base plate interposed between said first electrode and said second electrode, and wherein said first contact elements, said second contact elements and said third contact elements are arranged in a substantially circular array [a plurality of electrically non-conductive upstanding third contact elements on said base plate interposed between said first electrode and said second electrode, and wherein said first contact elements, said second contact elements and said third contact elements are arranged in a substantially circular array, claim 6].
i. Regarding claim 10, Bethke in view of Mainini teaches the small dog comfort adapter of claim 9. Bethke further teaches the base plate further comprises a base plate inner face, and said first electrode and said second electrode are mounted on said base plate inner face [base plate further comprises a base plate inner face, and said first electrode and said second electrode are mounted on said base plate inner face, claim 7].
j. Regarding claim 11, Bethke in view of Mainini teaches the small dog comfort adapter of claim 10.  Bethke further teaches the base plate further comprises a base plate outer face, and said first electrode and said second electrode are mounted on said base plate outer face [base plate further comprises a base plate outer face, and said first electrode and said second electrode are mounted on said base plate outer face, claim 8].
k. Regarding claim 12, Bethke teaches an electronic animal collar of the type worn around a neck of an animal and for administering electrical shocks to the animal, the electronic animal collar comprising a housing 1 containing means for selectively generating an electrical charge, including a first external electrode connection and a second external electrode connection on the housing [first and second external electrode connections on a housing inner face, claim 9], belt straps 3 projecting from the housing for encircling the animal and having a closure [FIG. 4], a first external electrode 11 and a second external electrode 12.

Mainini teaches a resilient first spring arm 14 projecting from housing 20, wherein the first spring arm is electrically conductive [compliant member 14 is electrically conductive to the extent that it transfers the electrical stimulus generated by the animal training device [0014]; compliant member 14 is constructed of a metallic material [0014]] and comprises a proximal end in electrical communication with first external electrode connection 12 and an opposed distal end [FIG. 1], a length and transverse dimensions along the length, and a first external electrode 16 at the opposed distal end, a resilient second spring arm 14 projecting from housing 20, wherein the second spring arm is electrically conductive compliant member 14 is electrically conductive to the extent that it transfers the electrical stimulus generated by the animal training device [0014]; compliant member 14 is constructed of a metallic material [0014]] and comprises a proximal end in electrical communication with second external electrode connection 12 and an opposed distal end [FIG. 1], a length and transverse dimensions along the length, and a second external electrode 16 at the opposed distal end, wherein the first spring arm and the second spring arm are configured to resiliently bias the first external electrode and second external electrode against the animal when the electronic animal collar is installed on the animal [compliant member 14 is mechanically compliant in that it is resiliently compressible in the direction of the force. Stated differently, the compliant member 14 is resiliently compressible between the animal training device 20 and the animal [0017]], and the first external electrode and the second external electrode each comprise a rounded terminus of transverse dimension greater than the transverse dimension of the respective first spring arm and second spring arm [FIG. 1] for the purpose of providing a mechanically compliant stimulus delivery probe for delivering an electrical stimulus to an animal that is mechanically secured to an animal training device positioned in physical contact with the animal such that force applied by the animal training device against the stimulus delivery probe is substantially absorbed by the stimulus delivery probe, reducing the localized force realized by the animal to promote safety and comfort for the animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adapter taught by Bethke to include a resilient first spring arm projecting from the housing, wherein the first spring arm is electrically conductive and comprises a proximal end in electrical communication with the first external electrode connection and an opposed distal end, a length and transverse dimensions along the length, and a first external electrode at the opposed distal end, a resilient second spring arm projecting from the housing, wherein the second spring arm is electrically conductive and comprises a proximal end in electrical communication with the second external electrode connection and an opposed distal end, a length and transverse dimensions along the length, and a second external electrode at the opposed distal end, wherein the first spring arm and the second spring arm are configured to resiliently bias the first external electrode and second external electrode against the animal when the electronic animal collar is installed on the animal, and the first external electrode and the second external electrode each comprise a rounded terminus of transverse dimension greater than the transverse dimension of the respective first spring arm and second spring arm as taught by Mainini because doing so would have provided a mechanically compliant stimulus delivery probe for delivering an electrical stimulus to an animal that is mechanically secured to an animal training device positioned in physical contact with the animal such that force applied by the animal training device against the stimulus delivery probe is substantially absorbed by the stimulus delivery probe, reducing the localized force realized by the animal to promote safety and comfort for the animal.  
l. Regarding claim 13, Bethke in view of Mainini teaches (references to Mainini) the small dog comfort adapter of claim 2 having the electronic animal collar of claim 12, wherein first spring arm 14 and 14 primarily comprise metallic wire [compliant member 14 is electrically conductive to the extent that it transfers the electrical stimulus generated by the animal training device [0014]; compliant member 14 is constructed of a metallic material [0014]].
m. Regarding claim 15, Bethke in view of Mainini teaches the electronic animal collar of claim 12. Bethke further teaches at least one of the first external electrode and the second external electrode comprises an electrically conductive acorn nut [first electrode comprising an electrically conductive first plate and a first pair of electrically conductive acorn nuts, claim 9].  

3. 	Claims 3 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bethke (US 7,685,971) in view of Mainini et al. (US Patent Publication 2011/0203529) and Brune (US 5,923,254).
a. Regarding claim 3, Bethke in view of Mainini teaches (references to Bethke) the small dog comfort adapter of claim 2 having shafts of fasteners 29 of said first electrode 11 and said second electrode 12. Bethke in view of Mainini teaches (references to Mainini) the small dog comfort adapter of claim 2 having terminals 16. Bethke in view of Mainini does not specifically teach eyelets for surrounding shafts of fasteners. Brune teaches eyelets 42 for surrounding shafts of fasteners 25 [end of the wire mesh 39 is secured by a clamp 41 to an eyelet 42, col. 8 lines 35-36; wirewound cable section 37 can be coupled to an eyelet 42. The eyelet 42 is in turn used to couple the antenna element 25 to the electrical transmitter, col. 8 lines 37-40, FIGS. 5-7] for the purpose of providing eyelets for conveniently coupling flexible wires, conductive springs, and other components of an electronic animal collar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor taught by Bethke in view of Mainini to include eyelets for surrounding shafts of fasteners as taught by Brune because doing so would have provided eyelets for conveniently coupling flexible wires, conductive springs, and other components of an electronic animal collar.  
b. Regarding claim 14, Bethke in view of Mainini teaches (references to Mainini) the electronic animal collar of claim 13, wherein the metallic wire of the first spring arm 14 and of the second spring arm 14 engage and retain respectively first external electrode 16 and second external electrode 16. Bethke in view of Mainini does not specifically teach an eyelet configured to engage and retain the external 42 configured to engage and retain the external electrodes [end of the wire mesh 39 is secured by a clamp 41 to an eyelet 42, col. 8 lines 35-36; wirewound cable section 37 can be coupled to an eyelet 42. The eyelet 42 is in turn used to couple the antenna element 25 to the electrical transmitter, col. 8 lines 37-40, FIGS. 5-7] for the purpose of providing eyelets for conveniently coupling flexible wires, conductive springs, and other components of an electronic animal collar.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adaptor taught by Bethke in view of Mainini to include configured to engage and retain external electrodes as taught by Brune because doing so would have provided eyelets for conveniently coupling flexible wires, conductive springs, and other components of an electronic animal collar.

4. 	Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bethke (US 7,685,971) in view of Mainini et al. (US Patent Publication 2011/0203529) and Mainini et al. (US Patent Publication 2006/0283401).
a. Regarding claim 16, Bethke in view of Mainini ‘529 teaches (references to Mainini ‘529) teaches the electronic animal collar of claim 12, wherein at least one of the first spring arm 14 and the second spring arm 14 projects laterally from housing 20 [FIG. 1]. Bethke in view of Mainini ‘529 does not specifically teach at least one of the first spring arm and the second spring arm projects laterally. Mainini ‘401 teaches at least one of first spring arm 1304 and second spring arm 1306 [projections 1304, 1306 have a flexible zone in the area proximate to the bends 1316, 1318 [0051]; the flexible zone around the bends 1316, 1318 is accomplished by hingeably connecting two independent elongated members and regulating the resting position and movement using, for example, a spring as the structural member [0053]] projects laterally [FIGS. 13-16] for the purpose of providing a flexible electrode assembly for use with an electronic animal training device that provides pressure relief in the event that the collar is over-tightened through the use of resilient materials that allow movement in response to applied pressure so pet owners are more likely to properly tighten the collar thereby allowing the animal training device to function effectively.

b. Regarding claim 17, Bethke in view of Mainini ‘529 and Mainini ‘401 teaches (references to Mainini ‘529) the electronic animal collar of claim 16, wherein the first external electrode 14 and the second external electrode 14 each have a length with the respective rounded terminus 16 at an end of the length of its respective first external electrode or second external electrode, and the lengths of the first external electrode and the second external electrode project from their respective spring arms at an angle. Bethke in view of Mainini ‘529 and Mainini ‘401 does not specifically teach the lengths of the first external electrode and the second external electrode project from their respective spring arms at an angle in a range of zero to forty-five degrees from perpendicular relative to a length of their respective spring arms. Mainini ‘401 teaches the lengths of first external electrode 1316 and second external electrode 1318 project from their respective spring arms at an angle in a range of zero to forty-five degrees from perpendicular relative to a length of their respective spring arms [FIGS. 13-16] for the purpose of providing a flexible electrode assembly for use with an electronic animal training device that provides pressure relief in the event that the collar is over-tightened through the use of resilient materials that allow movement in response to applied pressure so pet owners are more likely to properly tighten the collar thereby allowing the animal training device to function effectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the animal collar taught by Bethke in view of Mainini ‘529 and Mainini ‘401 to include the lengths of the first external electrode and the second external electrode project from their respective spring arms at an angle in a range of zero to forty-five degrees from perpendicular relative to a length of their respective spring arms as taught by Mainini ‘401 because doing so would have provided a flexible electrode assembly for use with an electronic animal training device that provides pressure relief 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643